IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ALAN PATE,                             NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-0564

STATE OF FLORIDA,
DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed May 16, 2017.

An appeal from an order of the Circuit Court for Leon County.
Karen A. Gievers, Judge.

Alan Pate, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Lateasha L. Powell, Assistant Attorney
General, Tallahassee, for Appellee.



PER CURIAM.

        DISMISSED. Banks v. State, 916 So. 2d 35 (Fla. 1st DCA 2005); Baldwin

v. Crosby, 905 So. 2d 250 (Fla. 1st DCA 2005) (concluding “proper remedy is to

file a motion in the circuit court seeking [removal of lien and restoration of funds

collected], secure a ruling, and if necessary raise the issue when appellate review is
sought of any final order in the proceedings below”). The petition for writ of

prohibition, transferred from Florida Supreme Court case number SC17-0395, is

denied.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.




                                      2